ITEMID: 001-57774
LANGUAGEISOCODE: ENG
RESPONDENT: ESP;FRA
BRANCH: CHAMBER
DATE: 1992
DOCNAME: CASE OF DROZD AND JANOUSEK v. FRANCE AND SPAIN
IMPORTANCE: 2
CONCLUSION: Preliminary objection allowed (incompetence);Preliminary objection rejected (non-exhaustion);No violation of Art. 5-1
JUDGES: C. Russo;J.A. Carrillo Salcedo;John Freeland;N. Valticos;R. Pekkanen
TEXT: 11. Mr Jordi Drozd, a Spanish citizen, and Mr Pavel Janousek, a citizen of Czechoslovakia, are serving a term of fourteen years’ imprisonment in France, following their conviction by a court of the Principality of Andorra for an armed robbery committed in Andorra la Vella. Mr Drozd is in prison at Muret (Haute-Garonne), Mr Janousek at Yzeure (Allier).
12. On 6 March 1986 R., a representative of the jewellery firm of F. in Barcelona, was staying in a hotel in Andorra la Vella. While he was in his room he was attacked by two persons who he stated stole from him jewels worth 65,000,000 pesetas and 33,000 pesetas in cash.
13. There are a number of facts which are not in dispute between the respondent Governments and the applicants.
14. Following the criminal complaint brought by R. against persons unknown for armed robbery, the police arrested Mr Drozd and Mr Janousek on 7 March.
15. An investigation was then opened by one of the episcopal batlles (see paragraph 49 below).
The police arranged a first "identification test" at the police station, which was apparently unsuccessful, followed by a second test in the course of which R. identified the applicants as the persons who had committed the robbery. However, the defence criticised the conditions in which the "tests" in question had taken place.
16. The applicants were sent for trial and appeared before the Tribunal de Corts (see paragraph 51 below) on 26 March 1986. The court was composed of the Judge of Appeals, H.P., an honorary judge at the Toulouse Court of Appeal, nominated by the French Co-Prince, and two assessors, N.T., taking the place of the French veguer, by whom he had been appointed, an honorary judge at the Montpellier Court of Appeal, and F.B., the episcopal veguer, a Spanish jurist appointed by the Bishop of Urgel (see paragraph 52 below).
17. The court gave judgment on the same day, in Catalan, at a public hearing. The applicants were served with the Spanish text on the following day.
The court found both defendants guilty, sentenced them to fourteen years’ imprisonment, and ordered them to be expelled from the territory of the Principality.
18. Mr Drozd and Mr Janousek lodged the only appeal which was then open to them, an appeal to the same judges to reconsider their ruling. This was dismissed by the Tribunal de Corts on 3 July 1986.
19. Both applicants chose to serve their sentences in France rather than Spain (see paragraph 56 below), and were presumably given by the French veguer’s office a French translation of the judgment convicting them, this being the usual practice.
20. They did not bring an appeal (recurs de suplicació) to the Tribunal Superior de Corts, a new appeal procedure introduced by the decree of 13 July 1990 (see paragraph 54 below) and used, successfully on occasion, by other convicted defendants, including another client of their counsel. This decree, the text of which was not communicated to Mr Drozd and Mr Janousek or their counsel, was published in the Butlletí Oficial del Principat d’Andorra on 21 July.
21. The respondent Governments and the applicants submitted differing versions of certain facts.
22. While conceding that they were unable to prove this, as they had obviously not been present, the applicants claimed that the episcopal batlle in charge of the investigation had been present at the deliberations of the Tribunal de Corts.
23. According to the respondent Governments, that was not the case, nor could it have been.
24. The applicants maintained that the French assessor had not had an adequate command of Spanish, still less of Catalan, the language in which the hearing was conducted, which deprived him of any real possibility of taking part in the proceedings.
25. The French Government stated that a knowledge of Catalan and at least an understanding of Spanish were among the criteria for the appointment of French judges called upon to carry out judicial functions in Andorra. The Government added that in the present case all three members of the court had been of Catalan origin, spoke and understood Catalan perfectly, and had made oral interventions during the hearing.
The Spanish Government noted that it was the practice of the Tribunal de Corts to put questions and receive answers in French or Spanish, if a defendant understood one of those languages (in this case both applicants understood Spanish) and did not ask for the assistance of an interpreter (it did not appear from the record of the hearing that they had so asked). At no time had Mr Drozd and Mr Janousek been questioned in Catalan.
26. The applicants maintained that the witnesses had not been "isolated" before giving their evidence, and that the alleged victim had heard the statements of the defendants before he gave evidence.
27. The Government considered these claims to be incorrect, having regard to the provisions of Article 161 of the Andorran Code of Criminal Procedure in the version in force at the time.
28. Mr Janousek claimed that he had not had the benefit of the assistance of an interpreter during the investigative stage; the interprÉtation provided at the trial had been incomplete, and this had prevented him from taking an active part in the hearing and in particular from commenting on the witnesses’ evidence.
29. According to the information given to the Commission by the Governments, an interpreter appointed by the Spanish authorities had been on duty during the entire proceedings, and there were no reasons for considering that the oral translations done by him had been inaccurate.
Before the Court, the Spanish Government produced documents showing that a German-speaking interpreter, and later another interpreter, had acted during the investigation. They conceded, however, that the record of the trial was silent on this point.
30. Finally, Mr Janousek complained that he had not had the assistance of a lawyer during the investigation.
31. The Governments stated that the applicants had been informed when they were charged of their right to nominate a lawyer of their choice to defend their interests, and that they had made use of this right.
32. Andorran public law derives from two pareatges or arbitral awards of 1278 and 1288. These asserted the principle of equality of rights between the feudal overlords, namely the Count of Foix (whose rights were subsequently transferred to the King of France and later to the President of the French Republic) and the Bishop of Urgel. On the basis of these pareatges the overlords in the course of time granted privileges to the people of Andorra and issued decrees; these decrees were supplemented by customary law relating inter alia to the apportionment of powers among the institutions of the Principality.
33. In civil cases the Andorran courts apply customary law as set out in the Manual digest of 1748 and the Politar of 1767, supplemented by Roman law, Catalan law and canon law. In criminal matters the relevant sources of law are various decrees of the veguers and customary law, which were codified in 1984. Finally, the relevant laws in administrative cases are the provisions issued by the parish councils and the General Council of the Valleys and those decreed by the Permanent Delegates (see paragraphs 40, 42 and 44 below).
34. Andorra is ruled by two Co-Princes, the President of the French Republic and the Bishop of Urgel (province of Lleida/Lerida, Spain).
The latter has no public function in Spain, and since the agreement between the Holy See and the Kingdom of Spain of 19 August 1976 his appointment has been the exclusive responsibility of the Pope. Canon law does not impose any conditions as to nationality, and the bishop is very often a Spanish or Andorran citizen. According to the Spanish courts (Audiencia Nacional, judgments of 3 October 1990 and 25 April 1991), he enjoys the privileges and immunities which foreign heads of state have under international law.
The Co-Princes’ rights and prerogatives are attached to their offices and are consequently acquired and lost with them.
35. According to consistent and constant practice, the Co-Princes exercise their powers jointly. This general rule is based on custom and demonstrates the equality between the Co-Princes; there are only very limited exceptions to it.
36. Each Co-Prince also has powers which are his own. These are the appointment of a veguer and Permanent Delegate, and of the members of one of the two "Senates" of the Higher Court (see paragraphs 37, 39 and 66 below); the General Council of the Valleys, however, has the right of nomination of the batlles (see paragraph 49 below) and the notaries, which limits the freedom of the episcopal Co-Prince and the French veguer. There is also the right to decide on appeals en queixa - survivals from the feudal right of petition - brought against administrative regulations and decisions or laws passed by the General Council of the Valleys.
37. The veguers are the direct representatives of the Co-Princes in Andorra; they reside there and have Andorran nationality during their term of office. They are appointed for an indefinite period, the French veguer (a diplomat) by the French Co-Prince and the episcopal veguer (generally a Spanish or Andorran jurist) by the episcopal Co-Prince.
38. They have powers of a legislative nature which are exercised by means of decrees and cover a number of fields: the organisation of civil and criminal justice and procedure; immigration; public safety, public order and the protection of morals. They also carry out tasks of an executive nature: command of the Andorran militia, which includes all men aged from sixteen to sixty years, and of the Andorran police; issue or refusal of long-term residence permits to foreigners; validation of Andorran passports; examination of requests for acquisition of nationality. Finally, they have judicial functions: they carry out investigations for decisions of the Co-Princes on appeals en queixa (see paragraph 36 above) and are entitled to sit on the Tribunal de Corts (see paragraph 52 below).
39. The Permanent Delegates, an institution set up at the end of the last century, are not resident in Andorra. The French Permanent Delegate is the Prefect of the Department of Pyrénées-Orientales and is assisted in his duties by part of the prefect’s office. The office of episcopal Permanent Delegate is traditionally given to the Vicar General of the Diocese of Urgel.
40. The two Delegates have legislative, judicial and administrative powers, which they exercise jointly on behalf of the Co-Princes. In particular, they issue decrees - sometimes very important ones - in the "constitutional" field (for example, the creation of the parish of Les Escaldes Engordany in 1978 and the establishment of the Court of Taxes in 1979) and the "administrative" field other than economic (for example, the Code of Andorran Nationality of 1977).
41. The Principality also has a number of institutions whose members are elected by universal suffrage.
42. The territory of Andorra is divided into seven parishes, each of which is administered by a council (comu) consisting of ten to fourteen people elected for four years, who choose from among their number a consol major and a consol minor. It manages the parish’s affairs and property, and also has power to make regulations. Appeals to the Government can be brought against its decisions.
43. A quart is a village or hamlet and exists in certain parishes only. Its council consists of one member from each household (casa), and the members appoint a representative (llevador). In some cases it has administrative functions.
44. The origin of the General Council of the Valleys goes back to the creation of the Council of the Land in 1419. It was restructured in 1886 and again in 1981 and is now defined as "the political assembly most representative of the Andorran people". It has twenty-eight members (four per parish) who are elected for four years by all Andorrans over the age of eighteen. The members elect a syndic general (President) and a sub-syndic (Vice-President) and work through juntas (committees).
The General Council passes laws, approves the budget of the Principality and exercises oversight over the Government. In practice, the Co-Princes do not intervene in areas where it has competence, except when they are called on to decide an appeal en queixa (see paragraph 36 above).
The General Council chooses, from among its own members or from outside, the Chief Executive, who in turn appoints the other four to six members of the Executive Council. This institution was recently set up by the Co-Princes (decree of 15 July 1981 "on the process of institutional reform"). The Executive Council has a variety of duties: implementation of decisions of the General Council; proposing texts for adoption; preparation and subsequent implementation of the budget; management and supervision of the administration and public services.
The General Council may adopt, by at least nineteen votes, a motion of no confidence in the Executive Council.
45. The Magna Assembly (Assemblea magna) may be convened when decisions of exceptional importance are to be taken. It consists of the General Council, the consols and four other representatives from each parish, who are usually elected at a "meeting of the people".
46. With the exception of the Court of Visura, which settles disputes between neighbours and is responsible to the General Council, the courts of Andorra have their legal basis in the Co-Princes’ historic "right of justice" and are thus directly responsible to the Co-Princes.
The members of the lower courts are always of Andorran nationality, while those of higher courts are often of foreign origin, because of the smallness of the Principality and out of concern for preserving the independence of the judiciary.
47. As a general rule, judges are appointed by the Co-Princes.
The French Co-Prince traditionally selects French judges, either honorary judges or serving judges seconded by the Ministry of Justice, chosen with regard to personal competence, knowledge of Andorran law, knowledge of Catalan and understanding of Spanish.
The episcopal Co-Prince bases his choice on the criteria of competence, independence, lack of personal interests in Andorra and availability for service, judicial office in Spain being incompatible with the position of judge in Andorra, even on a part-time basis and for a fixed term.
48. A decree of the veguers of 30 December 1975 laid the foundations of a new criminal justice system, providing in particular for the intervention of counsel and the establishment of a public prosecutor’s office. A decree on criminal procedure followed on 10 April 1976. A Code of Criminal Procedure, based on the veguers’ decrees and on customary law, was introduced in 1984 and amended on 16 February 1989.
49. The batlles are first-instance judges with criminal and civil jurisdiction, and also have other duties. They carry out investigations into crimes which have been committed, supervise the enforcement of court judgments pronounced in Andorra, and sit on the Tribunal de Corts as non-voting assessors (see paragraph 52 below).
Since the veguers’ decree of 6 August 1977 they are four in number. The French veguer and the episcopal Co-Prince each appoint two of them, chosen from a list of seven names drawn up by the General Council of the Valleys. The persons appointed must have Andorran nationality.
50. The Court of Minor Offences was established by the Co- Princes in 1988. It has first-instance jurisdiction over minor criminal cases and appeals against its judgments can be brought before the Tribunal de Corts.
51. The Tribunal de Corts was until 15 October 1990 the supreme criminal court. It "judges ... all cases relating to offences committed on the territory of the Valleys, without difference or distinction of persons, and offences committed by Andorrans abroad" (Article 2 of the Andorran Code of Criminal Procedure). It also rules on appeals brought against judgments of the batlles.
52. The court is composed of three members, the Judge of Appeals and the two veguers.
The Judge of Appeals presides over the court, directs the proceedings and acts as the reporting judge who drafts the judgment. He decides alone on appeals concerning detention on remand. He is a French or Spanish judge appointed for five years by each Co-Prince alternately; he must have a knowledge of the law of the Principality and its official language, Catalan.
The veguers (see paragraphs 37-38 above) are entitled to sit but generally do not do so. The French veguer - a diplomat appointed by the French Co-Prince for an indefinite period - has since 1981 been substituted by a French judge, either honorary or seconded by the Ministry of Justice. The episcopal veguer has not sat since 22 April 1988 and now delegates his duties to a Spanish judge (see paragraph 16 above). The veguers or their substitutes need not be Andorran, nor need they be jurists, but they must speak Catalan. They are assisted by two batlles, two notaries who act as clerks of court, an usher and two rahonadors, who are delegated by the General Council of the Valleys, of which they are members.
53. The public prosecutor’s office is composed of a fiscal general and an assistant fiscal general, who are appointed for five years by whichever of the Co-Princes has not appointed the Judge of Appeals.
54. By a decree of 12 July 1990, which had been in the course of preparation since 1981, the veguers established a new court, the Tribunal Superior de Corts, which consists of four judges appointed for five years by the Co-Princes and decides on appeals (recursos de suplicació) against judgments of the Tribunal de Corts.
On the following day they issued a further decree dealing with procedure, including the following transitional provisions:
"1. Convicted persons who before the coming into force of the present decree have to serve or [as in the case of the applicants] are in the course of serving sentences of imprisonment as a result of judgments of the Tribunal de Corts may bring an appeal (recurs de suplicació) against such sentences to the Tribunal Superior within a period of two months from the coming into force of the present decree.
2. The present decree shall come into force on 15 October 1990."
55. Article 234 of the Andorran Code of Criminal Procedure provides for two distinct systems of enforcement for sentences of imprisonment passed in Andorra: a convicted person serves his sentence in an Andorran prison if the sentence is less than three months, and in a French or Spanish prison in other cases.
56. In the latter case it is for the convicted person to choose between France and Spain. The choice is definitive and implies the tacit acceptance of the prison regime of the country chosen. This practice originates in customary law as traditionally applied since the twelfth century.
From 1979 to 1989, transfer to France was requested by 32 convicted persons and to Spain by 134. No prisoners from Andorra were admitted to French prisons in 1990 and 1991.
57. If a convicted person chooses France, as in the present case, enforcement of the sentence is governed by the provisions of the French Code of Criminal Procedure (circular of the Minister of Justice of 8 February 1983). Like any person convicted in a foreign country and transferred to France, he is entitled (according to the Government) to remission of sentence, prison leave and semi-imprisonment in the same way and subject to the same conditions as prisoners sentenced by a French court (Article D.505 of the Code of Criminal Procedure).
58. The judge responsible for the enforcement of sentences has sole jurisdiction to decide whether to grant the prisoner release on licence or to remit part of his sentence, within the legal limits.
If the term of imprisonment exceeds three years, it is for the Minister of Justice to grant release on licence. The Minister must first obtain the consent of the Tribunal de Corts (Article 253 of the Andorran Code of Criminal Procedure).
59. Under Article 710 of the French Code of Criminal Procedure, disputes relating to the enforcement of sentences are brought before the court which pronounced the sentence, in this case the Andorran court.
60. An individual pardon can only be granted by the two Co-Princes acting jointly.
61. Collective pardons do not apply to prisoners sentenced by Andorran courts who serve their sentences in France, as they were expressly excluded by a decree of the President of the French Republic of 1985. The presidential decrees of 17 June 1988 and 13 June 1989 did authorise pardons to take effect if this was allowed by international agreements ratified by France, but there is no specific arrangement with Andorra on this point.
62. Only the Andorran authorities have jurisdiction to grant an amnesty. In addition, the Tribunal de Corts can vary its own decision by reducing the sentence and granting genuine release on licence, which is referred to as "provisional release".
63. There are three levels of jurisdiction in civil matters.
64. The batlles (see paragraph 49 above) have first-instance jurisdiction, as in criminal cases.
65. The Judge of Appeals (see paragraph 52 above) hears appeals against the decisions of the batlles.
66. The court of final jurisdiction is the Higher Court of Andorra which consists of two "senates", the Higher Court of Perpignan and the Higher Court of the Mitre.
The former consists of two ex officio members (the President of the Perpignan tribunal de grande instance and the French veguer, who has not sat for many years now) and two members appointed for four years by the French Co-Prince (a lawyer from the Perpignan bar and a person with knowledge of the language and customs of Andorra). It does not apply French law or follow French procedure; in particular, it is not subject to review by the Court of Cassation.
The latter senate consists of a President, a Vice-President and four judges (vocals), appointed by the episcopal Co-Prince.
The two senates have their seats at Perpignan and Urgel respectively, but carry out their functions in Andorra.
67. The status in public international law of the Principality of Andorra is striking by its originality and ambiguity, so much so that it is often regarded as an entity sui generis.
The practice followed in recent years suggests that there is now agreement between the Co-Princes to regard themselves as equals in the conduct of Andorra’s international relations. Andorra has entered into a number of bilateral and multilateral relations in this field.
68. Relations between Andorra and France do not fit into the pattern of relations between sovereign States. They have never taken the form of international agreements, as the French Co-Prince is the President of the French Republic and the French Government have always refused to recognise the Principality’s statehood. Such relations take a number of forms: unilateral French acts, such as the establishment of French schools; administrative arrangements, such as those dealing with social security, telephone networks and customs regimes; de facto relationships, sometimes deriving from custom (this is the case with the enforcement of certain sentences outside Andorra - see paragraphs 55-62 above), sometimes based on administrative or judicial practice (decisions of the Andorran courts have the status of res judicata in France and do not require an exequatur for enforcement).
The French Government also place a unit of police (gendarmerie) at the disposal of Andorra.
Finally, France does not have a consulate in the Principality. French nationals in Andorra are dealt with by the prefecture of the Pyrénées-Orientales department.
69. Relations between Andorra and Spain follow a similar pattern. They feature unilateral Spanish acts, such as the royal decree of 10 October 1922 regulating trade between the Principality and the Kingdom of Spain, and bilateral arrangements such as the agreements of an administrative type relating to social security.
The Spanish Government also make certain facilities available to the Mitre. Thus a unit of the guardia civil is stationed in Andorra: the members of this unit are no longer responsible to their original administrative department and the episcopal veguer can effectively veto their appointment or presence in Andorra; the Spanish authorities are responsible for their pay, while the costs of equipment and operational expenditure in respect of administrative and in particular consular functions are borne by the Andorran budget.
There is no Spanish consulate in Andorra. The episcopal veguer acts as de facto consul for Spanish citizens.
70. Andorra does not maintain diplomatic relations with any other State.
On the other hand, it has entered into consular relations with the following eight countries: Argentina, Belgium, Germany, Italy, Switzerland, the United Kingdom, the United States of America and Venezuela. It does not have its own consular representation, however, and its nationals are protected by the French and Spanish authorities in this respect.
71. Andorra is not a member of any intergovernmental international organisation.
On 15-18 October 1990 the Committee of Ministers of the Council of Europe "asked the Secretary General to contact the two Co-Princes to define the areas suitable for co-operation between the Council of Europe and the Principality of Andorra". In so doing it was giving an "interim response" to Recommendation 1127 (1990) on the Principality of Andorra, adopted by the Consultative Assembly of the Council of Europe on 11 May 1990.
72. Andorra has acceded to two international agreements, the Universal Copyright Convention (Geneva, 1952) and the Convention for the Protection of Cultural Property in the Event of Armed Conflict (The Hague, 1954).
73. Since the Universal Copyright Conference (Geneva, 1952) Andorra has regularly taken part in meetings of UNESCO. It has also sent delegations to three conferences: the conference on the protection of cultural property in the event of armed conflict (The Hague, 1954), the conference to revise the Universal Copyright Convention (Paris, 1971), and the conference on the protection of phonographic recordings (Geneva, 1971).
Since 1973, on the order of the Co-Princes, the Principality’s representatives at these conferences have been appointed by the veguers jointly. Four members of the General Council of the Valleys now accompany the said representatives; the Head of Government is the spokesman of the delegation.
74. For some decades Andorra was not part of the Communities’ customs territory.
On 20 March 1989 the Council of the European Communities adopted a directive inviting the (Brussels) Commission to negotiate an agreement with Andorra with a view to creating a customs union for industrial products.
The agreement in question came into being on 28 June 1990 in the form of an exchange of letters, and entered into force on 1 January 1991. The Principality’s letter was signed by the representatives of the Co-Princes and by the Head of Government.
75. The development of the institutions and international "status" of the Principality of Andorra has for some time now been the subject of discussions and plans.
76. The French Co-Prince referred to these on 26 November 1991 in a speech made at the Élysée Palace in Paris on the occasion of the presentation of the questia, a symbolic sum of money which is paid to him in odd years:
"Here we are once more gathered together, in accordance with a custom which, as you know, is several centuries old, in order to give expression to the continuity and strength of the links which unite the people of Andorra with their Co-Prince.
We set great store by this ceremony, which for the sixth time gives me the opportunity to receive here the elected representatives of the Andorran people and to discuss the affairs of the Principality with them personally. I am especially pleased to welcome today those of them whom I have not yet had the pleasure of meeting since their assumption of their high offices.
By coming here for the payment of the questia you demonstrate the depth of your faithfulness to our traditions. This sentiment is not one of nostalgia, or so I presume, for you are at the same time resolutely looking to the future; it is your firm will to play a full part in the progress of the modern world. The remarkable economic progress of the Valleys during recent decades bears witness to this, as does the modernisation of your institutions, which was embarked upon ten years ago and has gained new momentum in the last two years.
Since our last meeting in 1989 a decisive step has been taken for the future of the Principality. This relates to the constitution which the elected representatives of Andorra have wished the Principality to be endowed with. At the last ceremony of the questia I stated my willingness to encourage developments in the internal and international order, where they responded to the legitimate aspirations of the people of Andorra. In this spirit I naturally gave my approval and support to the unanimous request of the General Council of the Valleys to draft a constitution with the agreement of the episcopal Co-Prince and the active support of the Andorran representatives, whose high sense of the public interest I wish to salute here. Agreement was reached on the working method, the objectives and the structure of the draft constitution.
Thus there have already been written into the draft, on which much work has already been done, such fundamental principles as the establishment of a democratic sovereign State under the rule of law, recognition of the sovereignty of the people, respect for the territorial organisation of the parishes which has come down from history, the guarantee of rights and freedoms, the institution of a parliamentary system provided with rules to ensure the authority of the Government and an effective control by the General Council of the Valleys.
You are likewise resolved to simplify and unify the organisation of the legal system, while preserving the greatest respect for its independence, in order better to ensure and guarantee the rights of those subject to the law, taking as your inspiration the principles and rules defined in the European Convention on Human Rights; no doubt while awaiting the accession of the Principality to that Convention.
I fully agree with these principles and I am delighted at the significant results obtained so far. I congratulate you on them.
I have confidence in your will and your capacity for carrying on the work of drafting the constitution at the speed at which it has progressed until now, thanks to the excellent spirit of co-operation which inspires the joint meetings of your delegation and those of the two Co-Princes. I am indeed convinced that we can bring this task to a successful conclusion with a view to swiftly and democratically putting in place the constitution drawn up jointly by the General Council of the Valleys and the Co-Princes. This method of permanent consultation has demonstrated its effectiveness. The tripartite commission has met nine times since April 1991, at the House of the Valleys in Andorra. Its work, which has invariably been constructive, has made it possible to avoid misunderstandings and overcome all sorts of difficulties.
We do not conceal the facts, however. You are within sight of the goal, but the path to follow to reach it is still difficult. That is inevitable; indeed, it is natural. Every innovative work, especially in the political field, is accompanied by hopes and fears, and arouses the necessary democratic debate, as well as legitimate ambitions and fervent personal commitment.
I do not think that anything will weaken your determination. Mountain-dwellers like you know how to save their breath and measure their step according to the length or difficulty of the ascent. You are experienced men, patient men. You know, and you do not need me to tell you, that once the way to the summit has been decided on by common consent, there is no choice other than to succeed or fail together.
You have very recently provided proof of your sense of your responsibilities by coming together despite your political differences so as the better to overcome the obstacles and attain the goal you have set yourselves.
The ambitious and proud people you represent know the value of effort and of perseverance. I cannot encourage you too much to continue with your task, certain as I am that you will know how to legislate, govern, administer, give justice and in short assume full responsibility for the Principality, which will soon be completely devolved to you.
You will doubtless, at least to start with, have to act with boldness, but also with care to preserve the richness of your traditions and the identity of the parishes which originally joined together to form Andorra.
In this task, on which considerable progress has now been made, I am with you so that social justice may prevail, for without that there can be no true economic progress, and so that the elected representatives of Andorra may exercise fully the internal sovereignty of Andorra, without which there can be no international recognition.
France and no doubt Spain, as your neighbours, will surely be the first to establish relations of friendship and co- operation with the future State of Andorra.
The signing of the association agreement between the EEC and Andorra was the first step towards the integration of the Principality into the European Economic Area. Other steps will follow. The interest shown by you in particular in the regulation of the banking profession and the control of international flows of money demonstrates your concern not to stay apart from the new forms of solidarity which are coming into being so that law and fairness can prevail in the international order.
You will henceforth be fully responsible for the Principality. The new institutions will be the cement, freely consented to, holding your nation together. Your freedom, given expression in elections, will strengthen your traditions and allow your country to join the international community while still affirming the power of its special features, its history and culture.
That, gentlemen, is what I wished to say to you. You will be so kind as to pass the essence of it on to the people of Andorra, so now we have a few moments left in which to stay together and improve our mutual acquaintance, passing some time in the useful, fruitful and friendly way which our relationship demands." (French Ministry of Foreign Affairs, Bulletin d’information of 27 November 1991 (231/91))
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
